                                          Case 4:19-cv-00717-JST Document 206 Filed 07/27/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     STEPHEN BREAUX, et al.,                            Case No. 19-cv-00717-JST (DMR)
                                   8                    Plaintiffs,
                                                                                            ORDER ON JOINT DISCOVERY
                                   9             v.                                         LETTER
                                  10     ACCREDITED SURETY AND                              Re: Dkt. No. 204
                                         CASUALTY COMPANY, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          This is a putative class action brought against several California bail bond agencies, their

                                  14   sureties, several trade associations, and various individuals. On January 5, 2021, the Honorable

                                  15   Jon S. Tigar granted Defendants’ joint motion to dismiss in part, and dismissed all but one surety

                                  16   and one individual defendant. [Docket No. 159.] Judge Tigar granted Plaintiffs leave to amend to

                                  17   add allegations relating to the dismissed Defendants, and authorized limited discovery to that end.

                                  18           Plaintiffs and the dismissed Defendants subsequently filed a joint discovery letter

                                  19   disputing which search terms should be applied to custodial searches. [Docket No. 179.] This

                                  20   court held a hearing on May 13, 2021. [Docket No. 191.] It ordered a sampling protocol by

                                  21   which the parties would “generate a modest but meaningful random sample of documents that will

                                  22   allow them to perform joint quality control checks on Plaintiffs’ proposed search terms . . . .” Id.

                                  23   Once Plaintiffs reviewed the sample documents, the parties were to meet and confer to further

                                  24   refine the search terms. Id.

                                  25          On July 12, 2021, Plaintiffs and the dismissed Defendants filed this further joint discovery

                                  26   letter on the search term dispute. [Docket No. 204 (“JDL”).] The issues in the JDL can be

                                  27   decided without oral argument pursuant to Civil Local Rule 7-1(b). The JDL represents that

                                  28   seventeen of the dismissed Defendants opted to apply Plaintiffs’ proposed search terms as-is,
                                          Case 4:19-cv-00717-JST Document 206 Filed 07/27/21 Page 2 of 2




                                   1   instead of using the sampling procedure provided by the court. Id. at 1. All but three agreed to

                                   2   begin production of responsive documents by the end of July 2021 and to complete production by

                                   3   September 10, 2021. Id. at 2. Three of the non-sampling Defendants request that the court allow

                                   4   them time to further meet and confer with Plaintiffs about a production schedule. However, those

                                   5   three Defendants did not provide any reason why they could not follow the same production

                                   6   timeline as the other non-sampling Defendants. Id. Their request is therefore denied.

                                   7           The remaining eight dismissed Defendants agreed to a sampling protocol consistent with

                                   8   the court’s order. JDL at 2. Those Defendants and Plaintiffs jointly propose a sampling procedure

                                   9   with deadlines, as set forth in Exhibit A to the JDL.

                                  10          Having reviewed the parties’ submission, the court orders as follows. All non-sampling

                                  11   Defendants shall begin document production by the end of July 2021 and complete production by

                                  12   September 10, 2021. The sampling protocol and corresponding deadlines proposed by Plaintiffs
Northern District of California
 United States District Court




                                  13   and the sampling Defendants as set forth in Exhibit A to the JDL are approved and adopted. Any

                                  14   further discovery disputes shall be filed promptly, and in accordance with the sampling protocol

                                  15   deadline where applicable.

                                  16
                                                                                                                 ISTRIC
                                                                                                            TES D      TC
                                  17
                                                                                                          TA
                                                                                                                             O
                                                                                                  S




                                  18                                                                                          U
                                                                                                 ED




                                                                                                                               RT
                                                                                                                       DERED
                                                                                             UNIT




                                                                                                                 O O R
                                                                                                          T IS S
                                  19          IT IS SO ORDERED.
                                                                                                      I                              R NIA
                                  20   Dated: July 27, 2021
                                                                                                                         yu
                                                                                                                na M. R
                                                                                             NO




                                  21                                                     ______________________________________
                                                                                                      ge  D o n
                                                                                                                                     FO



                                                                                                  Jud Donna M. Ryu
                                                                                               RT




                                  22
                                                                                                                                 LI




                                                                                               United States Magistrate Judge
                                                                                                      ER
                                                                                                 H




                                                                                                                             A




                                  23                                                                       N                     C
                                                                                                                             F
                                                                                                               D IS T IC T O
                                  24                                                                                 R

                                  25

                                  26

                                  27

                                  28
                                                                                         2
